DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 1 November 2021 has been acknowledged. 
Claims 1 and 8 have been amended. 
Claims 15 – 16 are newly presented. 
Currently, claims 1 – 16 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Hereinafter Singh) (US 2016/0052548) in view of Gupta et al. (Hereinafter Gupta) (US 2018/0215382) and in further view of Windeler (US 2016/0023601).
	
As per claim 1, Singh teaches elements of: 
a method for autonomously maneuvering a vehicle in a rearward direction towards a point of interest, the method comprising:  
5receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware (See at least paragraph 2,19 and 76); 
overlaying, at the data processing hardware, a path on the one or more images (See at least paragraph 76); 
receiving, at the data processing hardware, a command by way of a user interface 10in communication with the data processing hardware, the command including instructions to adjust the path based on the overlayed path (See at least paragraph 18 and 83); 
adjusting, at the data processing hardware, the path based on the received command (See at least paragraph 13).
Singh does not explicitly teach the element of:

Gupta teaches element of:
transmitting, from the data processing hardware to a drive system in 15communication with the data processing hardware, a drive command causing the vehicle to autonomously maneuver along the adjusted path (See at least paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include transmitting, from the data processing hardware to a drive system in 15communication with the data processing hardware, a drive command causing the vehicle to autonomously maneuver along the adjusted path as taught by Gupta in the system of Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Singh and Gupta teaches overlaying, the receiving of the command, the path adjusting, and the receiving of the indication, but does not explicitly teaches the element of:  
receiving, at the data processing hardware, an indication by way of the user interface that the adjust path is finalized; in response to the received indication that the adjusted path is finalized,
wherein the overlaying, the receiving of the command, the path adjusting, and the receiving of the indication are performed prior to initial movement of the vehicle towards the point of interest.
Windeler teaches elements of:

wherein the overlaying, the receiving of the command, the path adjusting, and the receiving of the indication are performed prior to initial movement of the vehicle towards the point of interest (See at least paragraph 8 and 20. The Examiner construes that since user has to confirm the target, the movement and adjusting of path and indication should happen after the confirmation is made which happens prior to movement of the vehicle).
Singh, Gupta and Windeler are analogous art of controlling vehicle to hitching the trailer using camera and display.


As per claim 2, Singh teaches elements of: 
wherein the command includes instructions to adjust a distance of the path (See at least paragraph 37).  

As per claim 3, Singh teaches elements of: 
wherein the command includes instructions to adjust an angle of the path (See at least paragraph 24).  

As per claim 4, Singh teaches elements of: 
wherein the command includes instructions to adjust an 25angle of an end portion of the path (See at least paragraph 13).  

As per claim 5, Singh teaches elements of:
wherein the point of interest is a trailer, and wherein adjusting the angle of the end portion of the path causes a fore-aft axis of the vehicle to be aligned with a fore-aft axis of the trailer (See at least paragraph 72).  

As per claim 6, Singh and Gupta teach elements of:
wherein before transmitting a drive command, the method includes receiving an action from a driver causing the data processing hardware to transmit the drive command (Gupta, see at least paragraph 28).  

5 As per claim 7, Singh and Gupta teach elements of:
during autonomous maneuvering of the vehicle in the rearward direction (Gupta, see at least 26), instructing the user interface to display a position of the vehicle relative to the path (Singh, see at least paragraph 18 and 83)

5 As per claim 15, Singh, Gupta and Windeler teach elements of:
in response adjusting the path, and prior to receiving the indication and prior to the initial movement of the vehicle towards the point of interest, overlaying, at the data processing hardware, the adjusted path on the one or more images (Singh, see at least paragraph 13, Windeler, see at least abstract, paragraph 20, 24 – 25, and figure 5).  

Claim 8 – 14 and 16 discloses same or substantially similar limitations of claims 1 – 7 and 15. Therefore, claims 8 – 14 and 16 are rejected under same rationales as ones in claims 1 – 7 and 15.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662